PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
University of Cincinnati
Application No. 16/613,510
Filed: 14 Nov 2019
For: Compositions and Methods for Treating Defects in Avascular Cartilaginous Tissue by Directly Administering One or More Metabolites of Simvastatin
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed April 5, 2022, to make the above-identified application special.  

The request and petition are DISMISSED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1. The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA); 

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination of the U.S. application has not begun;
4.	Applicant must submit:
a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.	if the allowable/patentable claims(s) are from a “Notification of Reasons     for Refusal” then the Notification of Reasons for Refusal or 
iii.	if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.	the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application)
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).
Conditions (1) and (3)-(5) above are considered to have been met. However, the request to participate in the PPH pilot program and petition fail to comply with condition (2).
Applicant should note that the Office has attempted to electronically retrieve the allowable OEE claims and supporting documents from the Dossier Access System. The attempts to obtain the documents electronically were unsuccessful. The Office assumes that the First Substantive Examination Requirement dated July 14, 2021 and English language translation of the document submitted with the PPH request is being relied upon by Applicant as the OEE work product. 

Because the Office is unable to electronically retrieve any documents from the Dossier Access System, it cannot be determined if the U.S. claims sufficiently correspond or have been amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding OEE application. Specifically, it is unclear how U.S. Claims 28-41 substantially correspond to OEE Claims 1-25, respectively, since the claim correspondence table indicates OEE Claims 1-14 to be allowable and are use claims but U.S. Claims 28-41 recite a method. Furthermore, it cannot be determined if U.S. Claims 42-49 substantially correspond to OEE Claims 15-22, respectively. The claims correspondence table indicates that U.S. Claims 42-49 are identical to OEE Claims 15-22, respectively. However, it is not clear that OEE Claims 15-22 are allowable and are directed towards a composition as U.S. Claims 42-49 recite. Applicant is reminded that U.S. claims which introduce a different category of claims than the allowable OEE claims would not be considered to sufficiently correspond. It is Applicant' s responsibility to compare and identify claims corresponding between the US application and OEE application.

Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED. If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.

Response must be filed via the Electronic Filing System (EFS) using the document description: Petition to make special under Patent Pros Hwy. Any preliminary amendments and IDS submitted with the PPH documents must be separately indexed as a preliminary amendment and IDS, respectively. 

Telephone inquiries concerning this decision should be directed to Anna Pagonakis whose telephone number is (571) 270-3505.

All other inquiries concerning the examination or status of the application are accessible in the PAIR system at http://portal.uspto.gov/.



/VANITHA M ELGART/Petitions Examiner, OPET